DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim 1 is pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. 9,710,469 and Claim 1 if US 10,296,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claimed features are similar, see table below:
16/372127
9,710,469
1. A method comprising: providing, to a first device, at least a portion of a media file; 



determining that a stop command or a pause command has been received by the first device; 

determining, after the stop command or the pause command has been received, a first plurality of data fragments of the media file and a second plurality of data fragments of the media file, 
wherein the second plurality of data fragments corresponds to a resume point indicating where a user is predicted to resume consumption of the media file on a second device; 
and generating a manifest file for resuming consumption of the media file at the resume point, 

wherein the manifest file comprises information for playback of the second plurality of data fragments on the second device without requesting access to the first plurality of data fragments by the second device.
1. A method comprising: providing, to a first device, at least a portion of a media file, wherein the media file comprises a first plurality of data fragments and a second plurality of data fragments; 

determining that a user stopped or paused consumption of the media file on the first device; 

determining a resume point indicating a fragment of the second plurality of fragments at which the user is predicted to resume consumption of the media file on a second device; 





and generating a manifest file for resuming consumption of the media file at the resume point, 

wherein the manifest file comprises information for playback of the second plurality of data fragments on the second device without requesting access to the first plurality of data fragments by the second device, 
wherein generating the manifest file for resuming consumption of the media file at 



Allowable Subject Matter
5.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to Efficient Data Distribution to multiple devices.  The closest prior arts Luby (US Publication No. 2011/0231569 A1) and McCoy (US Publication No. 2012/0210343 A1), either singularly or in combination, fail to anticipate or render obvious the recited features “A method comprising: providing, to a first device, at least a portion of a media file; determining that a stop command or a pause command has been received by the first device; determining, after the stop command or the pause command has been received, a first plurality of data fragments of the media file and a second plurality of data fragments of the media file, wherein the second plurality of data fragments corresponds to a resume point indicating where a user is predicted to resume consumption of the media file on a second device; and generating a manifest file for resuming consumption of the media file at the resume point, wherein the manifest file comprises information for playback of the second plurality of data fragments on the second device without requesting access to the first plurality of data fragments by the second device”.  Specifically the predicted resume consumption of the media file on a second device and generating a manifest file for resuming consumption of the medial file at the resume point, comprising playback without requesting access to the first plurality of fragments by the second device. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Long et al (US 2010/0205049) relates to ADVERTISEMENT MANAGEMENT FOR LIVE INTERNET MULTIMEDIA CONTENT, specifically If there are brief pauses as advertisements are fetched, or even during the playback of an advertisement, the viewer's experience during the advertisement break may be affected, but this has no bearing on the viewer's experience after the program content resumes. For example, in a VOD scenario, there is no concept of "lag behind live," because the event is pre-recorded and is available in its entirety before.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANGELICA RUIZ/
Primary Examiner, Art Unit 2158